Citation Nr: 1446047	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-28 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a left femur fracture.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a right hip condition.

4.  Entitlement to service connection for a disability of the right foot, to include accessory navicular and pes planus.

5.  Entitlement to service connection for a disability of the left foot, to include accessory navicular and pes planus.

6.  Entitlement to service connection for a low back disability, to include as secondary to residuals of a left femur fracture.

7.  Entitlement to service connection for degenerative arthritis of the left hip.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posterior horn meniscus tear of the left knee, to include as secondary to service-connected residuals of a left femur fracture.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to July 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The issues of entitlement to service connection for a disability of the right and left feet, to include accessory navicular and pes planus, entitlement to service connection for a low back disability, to include as secondary to residuals of a left femur fracture, and entitlement to service connection for degenerative arthritis of the left hip are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran's left femur disability is manifested throughout the appeal period by no more than painful, albeit limited, motion of the left thigh, representing no more than a "slight" thigh disability.

2.  At no point during the applicable period has the Veteran had a diagnosed right knee disability.

3.  At no point during the applicable period has the Veteran had a diagnosed right hip disability.

4.  In a September 2001 rating decision, the RO denied the Veteran's claim for service connection of left posterior horn meniscus tear as secondary to left femur fracture and the Veteran did not appeal this decision.

5.  Evidence received since the final September 2001 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection of a left posterior horn meniscus tear and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for left femur disability, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5255 (2013).

2.  Service connection for a right knee disability is not established.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002) 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Service connection for a right hip disability is not established.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002) 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The RO's September 2010 denial of the claim for service connection of a left posterior horn meniscus tear is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2013).

5.  New and material evidence has been received since the September 2010 denial, and the claim of entitlement to service connection for a left posterior horn meniscus tear is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims to reopen, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  VA should consider the bases for the final denial and the notice letter must describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in August and December 2009.  

VA has obtained the Veteran's service records and relevant VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the severity of his left femur fracture and the nature and etiology of his claimed right knee and right hip conditions.  No examination is necessary with respect the application to reopen because that duty applies to claims to reopen only if new and material evidence is presented or secured. 3 8 C.F.R. § 3.159(c)(4)(C)(iii); Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Femur Fracture Residuals

In opening, the Board notes that herein it is remanding a claim for service connection of a left hip disability, particularly arthritis.  Along these lines, the Board notes that the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided.  See 38 C.F.R. § 4.14 (2013).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal ranges of motion of the hip are from hip flexion from zero degrees to 125 degrees, and hip abduction from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5251 provides a maximum 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252, under which the Veteran's disability is currently evaluated, provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a maximum 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.
Diagnostic Code 5253 provides a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

Increased evaluations under Diagnostic Codes 5254 and 5255 require flail joint, fracture, or malunion of the hip or femur.  Id.  As shown below, there is no evidence of any flail joint; thus, Diagnostic Code 5254 is inapplicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Under Diagnostic Code 5255, a 10, 20 and 30 percent evaluation is warranted where there is malunion of the femur with slight, moderate or marked knee or hip disability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At VA examination in October 2009, the history of impairment of the femur from a left femur fracture was noted.  At the time, the Veteran reported pain in the left hip, as sharp and stabbing, that came and went.  The pain was exacerbated by ambulating and long periods of sitting.  He denied numbness, weakness or tingling.  Examination showed full flexion to 125 degrees, without pain.  Extension from zero to 30 degrees, without pain.  Adduction was zero to 25 degrees, without pain.  Abduction was from zero to 45 degrees, without pain.  External rotation was zero to 6 degrees, and without pain.  Internal rotation was from zero to 20 degrees, with pain from 10 to 20 degrees.  There was loss of 20 degrees of internal rotation with an additional 10 degree loss due to pain.  There was no further loss with pain on repetition or any further loss due to fatigue, weakness, lack of endurance or incoordination.  Any additional limitation during flare-ups could not be assessed as one was not occurring contemporaneous to the examination.  

In December 2009, the Veteran submitted a statement from his brother.  The statement reflects his observations that the Veteran's hip caused him problems getting out of a car or a chair.  

In written argument dated in February 2011, the Veteran's representative requested re-examination.  He then noted that the Veteran need only exhibit "moderate" or "marked" knee and/or hip disability, urging that the Board find such based upon the evidence.  

In August 2013, the Veteran was re-examined.  At the time of the exam, he complained of continued pain in the left buttock and thigh, with occasional radiation.  He denied groin pain.  Pain was aggravated by prolonged standing, walking, and sitting.  He related that he was able to walk only a couple of blocks before pain would impede his progress.  He denied that flare-ups impacted the function of the hip or thigh.  

Flexion of the left hip was to 80 degrees, with pain at this point.  Extension was to zero, with pain at this point.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Left hip abduction was to 45 degrees, with pain at this point.  Adduction was to 25 degrees, with pain at this point.  Internal rotation was to 5 degrees, with pain at this point.  External rotation was to 45 degrees, with no pain.  Extension was to 25 degrees, with no pain.  Flare-ups could not be addressed as the Veteran was not then experiencing one.  There was no additional limitation of range of motion following repetitive use.  There was tenderness to palpation.  Muscle strength was 5/5.  There was no ankylosis.  There was no malunion or nonunion of the femur, or leg-length discrepancy.  The Veteran was then doing volunteer work and noted that he had to do a lot of heavy lifting in this capacity, in which he noted pain after prolonged rest (after lunch).  

Based on the evidence, as well as that reflected by the Veteran's VA treatment records, the Board finds that the Veteran's left femur disability is accompanied by no more than a "slight" left hip or knee disability.  Despite the Veteran's subjective complaints, the objective evidence demonstrates no more than slight disability of the left leg and slight limitation of motion of the hip and/or knee.  The Board acknowledges that there is limitation of motion and function, but muscle strength has recently been characterized as 5/5 and recent VA examination shows that the Veteran remains able to ambulate for a good distance and is able to perform heavy lifting.  

The Board has considered whether an evaluation in excess of 10 percent is warranted for the Veteran's left femur disability under other diagnostic codes in order to provide him with the most beneficial rating; however, the Veteran's left femur disability does not warrant a higher disability evaluation under any of the diagnostic codes pertaining to disabilities of the hip or thigh.  In this regard, the evidence does not indicate the Veteran suffers from ankylosis of the left hip, limitation of flexion of the left thigh to 30 degrees or less or limitation of abduction of the left thigh to 10 degrees or less.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5253 (2013).

As discussed above, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart, supra.  However, the Board finds that a preponderance of the evidence weighs against the assignment of a higher disability evaluation for the Veteran's left femur disability at any point during the appeal period.  As such, the benefit of the doubt rule does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107 (West 2002).

The Board has also considered extraschedular referral of the matter.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Board finds that a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of this disability based upon pain and limitation of motion, and higher schedular evaluations remain available.  While he has alleged several additional disabilities that he believes are secondary to the femur fracture, those are distinct claims of their own.  With respect to solely the impairment surrounding the left femur injury, the criteria reasonably describe its severity. 

There is nothing in the record to indicate that the service-connected right ankle disability presents an unusual disability picture so as to warrant consideration of an extraschedular evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 662 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is separately service-connected for a facial scar and a left thumb fracture, that is noncompensable.  He has not raised any assertions, nor is there any evidence that suggests, that he has symptoms of any service-connected disability not addressed by the schedular rating criteria that affect his femur disability.  Accordingly, referral for extraschedular consideration is not warranted.

Right Knee and Right Hip

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013) . Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).
Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's service treatment records discloses no assessed injury or disease of the right knee or right hip.  At separation, examination of the lower extremities was normal.  

The Board acknowledges that an April 2005 VA physical therapy note documents right knee DJD.  However, a review of the note clearly shows that the wrong knee was identified and that the left knee is that in question in the note.  Other than this reference, records do not show an assessment of any right knee disability, despite the Veteran's reports of pain.  

In October 2009, the Veteran was afforded a VA examination.  At the time, he complained of pain in the right knee, exacerbated with ambulation.  Examination of the right knee was grossly normal and without pain.  A normal right knee was assessed.  

In a December 2009 statement, the Veteran related that his problems were largely due to his service-connected femur fracture residuals.  He complained of pain in the knees and hips generally.  He related that his short right leg was causing right hip problems.

In February 2010, the Veteran was afforded an additional VA examination.  At the time of the exam, he related apparently that his right hip bothered him, which he felt was related to limping from the prior femur fracture.  He complained of pain in the right hip.  Physical examination showed some pain, but did not result in an assessment of a right hip disability, but rather "no evidence of x-ray or physical examination to support an anatomic diagnosis of the right hip."  

The Board acknowledges the Veteran's complaints of pain in the right knee and hip.  However, pain alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Otherwise, the record does not disclose any assessed disability of the right knee or right hip.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claims must be denied.
New and Material Evidence, Left Knee Meniscus Tear

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2013).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. 3.156(a). New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim for service connection of left posterior horn meniscus tear as secondary to left femur fracture was denied in an unappealed September 2001 rating decision.  The Veteran was notified of the decision and of his appellate rights but did not appeal.  In addition, no additional evidence was received or submitted during the appeal period.  Accordingly, the decision is final.  38 C.F.R. §§ 3.156(a), 20.1103.

The September 2001 rating decision denied the claim on nexus grounds, specifically finding that the evidence showed that the left posterior horn meniscus tear was unrelated to the service-connected left femur disability, and rather, was related to a post-service injury.  The evidence of record consisted of the service records, which confirmed treatment for complaints of knee pain.  The record also included post-service treatment records documenting a history of injury to the knee in 1999, and a VA examination report dated in April 2001, containing a negative etiological opinion.  

New and material evidence has not been received to reopen the claim.  The Veteran's representative has submitted duplicate service records documenting complaints of knee pain around the time the Veteran injured his left femur.  This evidence is duplicative.  VA records show treatment, but do not relate to the reason for the prior denial - that of linking the condition to service or the left femur disability.  The representative's assertions that the service records are sufficient to reopen the claim are insufficient to reopen the claim as these records were considered by the RO previously.  Likewise, his assertions that the entire claims file is new and material evidence because it was not listed on the 2001 rating decision is unfounded.  There is no indication that the file was missing or that the rating did not consider everything of record at that time, as would be the usual course of business.  The mere lack of listing "claims file" in the evidence section is not dispositive.  The rating discussed the service treatment records and the post-service medical evidence.  In short, in the absence of new and material evidence attributing the left knee meniscal tear to service or the service-connected left femur fracture, the claim cannot be reopened.  The submitted service records are not new, but rather duplicative.  Shade, supra. 



ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of a left femur fracture is denied.

Entitlement to service connection for a right knee condition is denied.

Entitlement to service connection for a right hip condition is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for a posterior horn meniscus tear of the left knee, to include as secondary to service-connected residuals of a left femur fracture, and the application to reopen the claim is denied.


REMAND

In October 2009, the Veteran was afforded a VA examination of the spine and left hip.  The examination resulted in assessments of lumbar back strain and left hip degenerative arthritis.  With respect to the lumbar spine, the examiner found it less likely than not that the lumbosacral strain was related to the left femur fracture, based upon the paucity of degenerative changes shown on radiographic examination.  The examiner noted that it was highly likely that the condition was related to significant obesity.  In regard to the left hip degenerative changes, the examiner found them less likely than not related to the left femur fracture, based upon a lack of significant malalignment of the femur.  The examiner did not address whether any altered gait, as shown by the record, resulted in any causation or aggravation of either condition.  

A review of the service records notably shows that the Veteran was involved in an automobile accident in December 1980.  The ambulance trip report notes that low back pain was the primary complaint.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

The examination report is insufficient to address the claims.  The examiner did not address whether any altered gait resulting from the service-connected left femur fracture either caused or aggravated any disability of the left hip or spine.  The examiner also did not address the history of MVA and back pain in service.  Thus, the examination report must be returned.  38 C.F.R. § 4.2.

The Veteran also seeks service connection for disability of the feet, to include as secondary to service-connected left femur fracture residuals.  VA examination in February 2010 resulted in assessment of bilateral accessory navicular.  In terms of etiology, the examiner concluded it less likely than not secondary to the service connected left femur condition as the condition was due to the Veteran's own anatomic variation and the natural process of the condition, and as such would be unrelated to the femur fracture.  

A review of the Veteran's service treatment records discloses that upon entrance the Veteran's feet were normal.  However, pes planus is noted in the service records thereafter.  See e.g. July 1981 physical profile.  Notwithstanding, the Veteran's feet were normal at discharge, although the Veteran did complain of foot trouble  See May 1984 Reports of Medical Examination and History.  

The February 2010 VA examination is insufficient.  With respect to the feet, it does not address whether the Veteran's pes planus was incurred in service, as is suggested by the record.  McLendon v. Nicholson, 20 Vet. App. 79 (2006

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the nature and etiology of his claimed disabilities of the feet.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.  Attention is directed to the service records disclosing pes planus.

The examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran incurred pes planus or any other foot disability, including accessory navicular of each foot, during service? 

b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected residuals of a left femur fracture caused pes planus or any other foot disability, including accessory navicular of each foot, to include by means of an altered gait?

c)  If it is determined that any assessed disability of the feet was not caused by service-connected residuals of a left femur fracture, the examiner should opine whether it is at least as likely as not that pes planus or any other foot disability, including accessory navicular of each foot, has been aggravated (that is, permanently worsened) by the service-connected residuals of a left femur fracture beyond natural progression, to include by means of an altered gait.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

2.  Schedule the Veteran for a VA examination to address the nature and etiology of his claimed disability of the low back.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.  Attention is directed to the service records disclosing low back pain following a motor vehicle accident in December 1980.

The examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran incurred a low back disability during service? 

b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected residuals of a left femur fracture caused a low back disability to include by means of an altered gait?

c)  If it is determined that any assessed disability of the low back was not caused by service-connected residuals of a left femur fracture, the examiner should opine whether it is at least as likely as not that any low back disability has been aggravated (that is, permanently worsened) by the service-connected residuals of a left femur fracture beyond natural progression, to include by means of an altered gait.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  Schedule the Veteran for a VA examination to address the nature and etiology of his claimed disability of the left hip.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.  

The examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran incurred a left hip disability during service? 

b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected residuals of a left femur fracture caused left hip disability to include by means of an altered gait?

c)  If it is determined that any assessed disability of the left hip was not caused by service-connected residuals of a left femur fracture, the examiner should opine whether it is at least as likely as not that any left hip disability has been aggravated (that is, permanently worsened) by the service-connected residuals of a left femur fracture beyond natural progression, to include by means of an altered gait.
Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal. If the benefit sought remains denied, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


